Citation Nr: 0940353	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-16-510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery bypass 
graft times four, claimed as secondary to service-connected 
rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1941 to 
February 1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was previously before the Board in May 2008 and 
was remanded for further development.  Unfortunately, another 
remand is required.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that the Veteran is afforded every possible 
consideration.

The Veteran is seeking service connection for coronary artery 
bypass graft times four, which he underwent at a Kaiser 
Permanente hospital in 1996.  He contends that this procedure 
was complicated and aggravated by his service-connected 
rheumatic fever.  Pursuant to VA's duty to assist the 
Veteran, the RO requested records from Kaiser.  Although the 
Veteran indicated on the authorization form that his records 
dated from January 1996, the RO identified the dates of 
treatment as January 1999 through April 2004.  No records 
dated before 1999 were received.  As the Veteran reports that 
the procedure central to this appeal took place in 1996, 
another request must be made to obtain any available records 
which relate to this procedure.  

The Veteran underwent a VA examination in June 2004.  The 
examiner stated that the Veteran clearly had coronary artery 
disease with left intraventricular dysfunction.  He noted, 
however, that while rheumatic fever is well known to cause 
cardiomyopathy in some patients, it typically is global and 
diffuse, not segmental as in this patient.  The examiner 
concluded that there is no evidence that coronary artery 
disease is related to rheumatic fever.  However, he did not 
discuss whether the Veteran's current heart condition or his 
1996 bypass surgery was aggravated by his service-connected 
rheumatic fever.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected pursuant to 38 C.F.R. § 3.310(a).  This 
includes any increase in severity of a nonservice-connected 
disease that is proximately due to or the result of a 
service-connected disability as set forth in 38 C.F.R. 
§ 3.310(b).  The medical evidence of record does not address 
the theory of secondary service connection by way of 
aggravation.  Thus, the Board finds that an examination and 
opinion addressing whether the Veteran's heart condition was 
aggravated is necessary in order to fairly decide the merits 
of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and advise him 
that the authorization form to release 
his Kaiser Permanent records, which he 
provided to the RO in February 2004, has 
expired.  Provide the Veteran with a new 
authorization form as required by Kaiser 
and ask him to complete and return it to 
the AMC/RO.  Thereafter, the AMC/RO 
should make reasonable efforts to obtain 
private treatment records identified by 
the Veteran.

2.  Schedule the Veteran for a VA 
cardiology examination to determine the 
nature and etiology of his claimed 
coronary artery disease with decreased 
left intraventricular function.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed.  

Based on the examination and review of 
the record, the examiner should state 
whether it is at least as likely as not 
(i.e. 50 percent probability) that the 
current cardiovascular disorder is caused 
or aggravated by service-connected 
rheumatic fever.  If the Veteran's 
current cardiovascular disorder was 
worsened by the service-connected 
rheumatic fever, the examiner should 
provide an opinion as to the approximate 
baseline level of severity of the 
cardiovascular disorder before the onset 
of aggravation.  

The examiner should provide a rationale 
for any opinion provided.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If any claim remains denied, the 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



